Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/9/22 has been entered.
Claims 1-5 are pending in this application and are being examined in this Office Action.

Claim Rejections – 35 USC 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-5 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no evidence in the record for the amended claim language in claim .
Therefore, the suggested amendment to claim 1, raises an issue of new matter.  Applicant’s specification contemplates HPLC purities of 99.58% (example 3), 99.82% (example 4) and 99.97% (example 5), which seems to be both outside applicant’s claimed range (applicant’s example 3 shows impurities of up to 0.42% and applicant’s example 4 shows impurities of up to 0.18% versus applicant’s claimed single impurity of less than 0.05%) and also does not indicate contemplation of the entire claimed range for a single impurity between 0% - 0.05% (applicant’s only example that appears to meet applicant’s claimed range is example 5 with an impurity of 0.03%). Thus applicant’s claimed range amounts to a new concept that was not present at time of filing.
The remaining claims 2-5 are indefinite insofar as they depend from claim 1 and fail to limit the scope for which the application provides descriptive support.  
 
Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 1 03(a) are summarized as follows:
Applicant Claims
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Goralski et al. (US 6090979, pub date Jul. 18, 2000).
Applicant Claims
The instant claims are drawn to a process for the preparation of vigabatrin of formula (I), which comprises the steps of: a) preparing a solution of vigabatrin in water; b) optionally treating with charcoal and filtering the solution of step (a); c) adding an acid to the solution of step (a) or (b); d) adding an organic solvent; e) isolating vigabatrin of Formula (I), wherein the resulting concentration of any single impurity in the isolated vigabatrin is less than 0.05%.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Goralski et al. teaches the preparation and purification of vigabatrin (vinyl GABA or 4-amino-5-hexenoic acid). The vigabatrin is recovered by adding approximately one equivalent of an acid, e.g. glacial acetic acid, propionic acid, hydrochloric acid, etc. This enables the precipated vigabatrin to be filtered, washed and dried. For example, the reaction solution which contains a water and solvent mixture, e.g. isopropanol, ethanol, contains the formed 
Goralski et al. teaches “the 4 -amino-5-hexenoic acid can then be purified by recrystallization from a solvent system such as isopropanol/water” and “4 -amino-5-hexenoic acid is recovered and purified” (column 2, line 45-48; claims 7 and 9).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Goralski et al. is deficient in the sense that it does not exemplify applicant’s order of steps and purity.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
However, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to optimize the order of steps in order to increase yields and lower impurities, through routine and normal experimentation. Because, Goralski et al. teaches the same reactants, reagents and process steps as the applicant, the examiner asserts that the order of addition of the reagents is an art recognized result-effective variable and an obvious optimization step.  Thus it would be obvious in the optimization process to optimize when to filter, add additional solvent and/or acid. Note that the order of steps does not impart 
Thus as indicated in MPEP 2144.04 IV. C., the order of prior art process steps is prima facie obvious in the absence of new or unexpected results. See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious)). 
With regard to applicant's limitation for “resulting concentration of any single impurity in the isolated vigabatrin is less than 0.05%”, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the purity of vigabatrin since pure forms of known compounds are obvious, especially since the compositions are pharmaceutical anti-epileptic drugs (abstract). Thus because applicant’s “comprises” language allows the inclusion of additional steps, it would be obvious to optimize the purity of vigabatrin to include further purification and crystallization steps, so that any single impurity would be less than 0.05%, especially since Goralski et al. teaches further purification and recrystallization of the vigabatrin.

It has been well established that the mere purity of compound, in itself, does not render a substance unobvious Ex Parte Gray (BPAI 1989) 10 PQ2D 1922.

				Response to Arguments
Applicant’s arguments have been considered but are not persuasive for the following reasons:
The examiner acknowledges applicant’s argument that the “invention use different purification methods. Goralski uses water & IPA (Example 4, Example 1) while we use water, acetic acid and IPA in our example. This is the critical difference that results in the improved single impurity concentration that we obtain and that is vastly superior to Goralski's product”.
The examiner does not agree with applicant’s arguments. Goralski et al. teaches the vigabatrin is recovered by adding approximately one equivalent of an acid and acetic acid is added to the reaction solution which contains the formed vigabatrin product. And applicant’s comprising language allows the inclusion of additional compounds which can include the acids recited by Goralski et al..
The examiner has carefully considered the results in applicant’s declaration.
The examiner however does not find applicant’s data convincing.  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.

Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

	/SUDHAKAR KATAKAM/             Primary Examiner, Art Unit 1658